DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al. (CN 101993548).
Regarding claims 1 and 6:  Shen et al. teach a plasticizer composition comprising 35 wt% di(2-ethylhexyl) terephthalate, 6 wt% of  trimellitic acid tri (2-ethylhexyl) ester, an no epoxidized oil (Embodiment 6; chemical formula 1-4).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourassa et al. (2014/0162045).  

The plasticizer weight ratio overlaps the claimed range.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claims 8-10:  Bourassa et al. teach a composition comprising PVC resin, about 30 to about 60 phr primary plasticizer and up to 30 phr of a the secondary plasticizer [0018; Claims 1 and 4].


Claims 1, 3, 4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (2013/0317152).

Becker et al. teach that the ratio of the trialkyl trimellitate to diisononyl terephthalate is 1:20 to 2:1 [0030].  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 3:  Becker et al. teach a trialkyl citrate with a free OH group and ester side chains having from 1 to 9 carbon atoms [0029] as an additional plasticizer [0029].	
The alkyl chain length overlaps the claimed chain length.
prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 4:  Becker et al. teach that the ratio of the trialkyl citrate to diisononyl terephthalate is 1:20 to 2:1 [0030].  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claims 8-10:  Becker et al. teach a resin composition comprising polyvinyl chloride [0051] and the claimed amount of plasticizer [0030; Table 7; Claim 4].


Claims 1, 3, 4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Storzum et al. (WO 2015/126391).
Regarding claims 1 and 6-7:  Storzum et al. teach a plasticizer composition comprising di(2-ethylhexyl) terephthalate (hereinafter DOTP) and additional plasticizers [0002, 0029; Examples].  It would have been obvious to one of ordinary 
Regarding claim 3:  Storzum et al. teach an additional plasticizer that is a citric acid triester with 6 to 8 carbon atoms and a free hydroxyl group [0031].  It would have been obvious to include the citric acid triester as an additional plasticizer in the composition.
Regarding claim 4:  Storzum et al. teach that the amount of the additional plasticizer is from about 5 to about 90 parts by weight [0044].
Regarding claims 8-10:  Storzum et al. teach a resin composition comprising 100 parts by weight PVC and from about 5 to about 70 of the plasticizer composition [0047; Examples].

Response to Arguments
Applicant's arguments filed 5/3/2011 have been fully considered but they are not persuasive. 
The Applicant has made the argument that Bourassa fails to specifically teach the combination of a terephthalate-based plasticizer and a trimellitate-based plasticizer.  It is admitted that the combination is not anticipated in Bourassa.  However, the combination is obvious based on the disclosure of Bourassa.  Bourassa et al. teach a plasticizer composition comprising di(2-ethylhexyl) terephthalate (hereinafter DEHT) as a primary plasticizer and a secondary plasticizer [0034; Claim 6].  It would have been 
The Applicant has made the argument that Bourassa fails to teach that an epoxidized oil is not contained in the plasticizer composition.  Bourassa teaches two embodiments, one wherein the epoxidized oil is present [0027, 0034; claim 5], and one wherein the expodized oil is absent [Claims 8 and 9].  It would have been obvious to select the embodiment wherein the epoxidized oil is absent.  An epoxidized oil is not a required component in Bourassa.  It would have been obvious to select a plasticizer in Bourassa et al. that is not epoxidized oil [0027, 0034].  
The Remarks of 5/3/2021 include additional experimental data alleging unexpected results in the absence of epoxidized oil.  Additional experimental data must be submitted in a declaration under 37 CFR 1.132 to be considered by the Office (MPEP 716).  However, even if he data was presented in a declaration it would not be persuasive.  The data in Tables 1-6 are not persuasive for the following reasons:
1)  The claims are not commensurate in scope with the data provided.  
2)  Unexpected results cannot be used to overcome an anticipation rejection.
3)  The Applicant has not demonstrated unexpected results over the closets prior art used in an obviousness rejection, which is Becker et al.  Becker et al. teach the claimed amount of epoxidized oil for instant claims.  Furthermore, the new data does not show unexpected results over the 3 parts by weight of epoxidized oil in Becker et al.  It is noted that the instant specification teaches:  “Here, the phrase ‘does not contain epoxidized oil’ means the exclusion of the application of epoxidized oil as a component of the plasticizer composition, and may also mean, even when the plasticizer 
The Applicant has made the argument that Becker fails to teach that an epoxidized oil is not contained in the plasticizer composition.  This is not persuasive because Becker et al. teach only 3 parts by weight of epoxidized oil in their examples.  Furthermore, while epoxidized oil is in a long list of possible plasticizers in Becker et al. [0022], it would have been obvious to select any other plasticizer from that list.  
The Applicant has alleged that Becker includes 3 parts by weight of epoxidized soybean oil based on 50 parts by weight of di(nonyl)terephahalate.  Becker teaches examples wherein the total plasticizer composition is 50 parts di(nonyl)terephahalate, 20 parts Eastman DBT, and 3 parts Drapex 39 [Table 12].  This equates to 4 parts by weight with respect to 100 parts by weight of the plasticizer composition.  
The Applicant has made the argument that Storzum does not teach the limitation “does not contain epoxidized oil”.  This is not persuasive because it would have been obvious to select any plasticizer other than an epoxidized vegetable oil in Storzum.  The examples of Storzum do not include an epoxidized vegetable oil.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 4/30/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


   /JOHN E USELDING/  Primary Examiner, Art Unit 1763